NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1



                    United
                     To be citedStates       Court
                                 only in accordance      of R.Appeals
                                                    with Fed.  App. P.
                            32.1Not to be cited per Circuit Rule 53
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                              Submitted September 28, 2007∗
                                Decided October 25, 2007


                                             Before

                       Hon. FRANK H. EASTERBROOK, Chief Judge

                       Hon. JOHN L. COFFEY, Circuit Judge

                       Hon. DANIEL A. MANION, Circuit Judge



No. 07-1851
                                                              Appeal from the United
SHAWN JOHNSON,                                                States District Court for the
     Petitioner-Appellant,                                    Southern District of
                                                              Indiana, Evansville
               v.                                             Division.

ALAN FINNAN,                                                  No. 3:05-CV-175-RLY-WGH
     Respondent-Appellee.                                     Richard J. Young, Judge.



                                              Order

        After our remand for further proceedings in this collateral attack on a prison disciplinary
board’s decision, see Johnson v. Finnan, 467 F.3d 693 (7th Cir. 2006), the “Final Reviewing
Authority” within the state’s prison system dismissed the disciplinary proceeding and rescinded
all sanctions that had been imposed. The district court then dismissed the federal case as moot,


       ∗ This successive appeal has been submitted to the original panel under Operating
Procedure 6(b). After examining the briefs and the record, we have concluded that oral argument is
unnecessary. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 07-1851                                                                        Page 2


and Johnson has appealed a second time.

        The district judge should have allowed Johnson to respond before dismissing the case, but
the error was harmless. A federal court hearing a collateral attack under 28 U.S.C. §2254 reviews
custody (here, a revocation of good-time credits), and when custody ends (here, by restoration of
the credits) the federal proceeding becomes moot.

        Johnson contends that he suffers collateral consequences, but that doctrine is inapplicable
when the custody stems from prison discipline. See Spencer v. Kemna, 523 U.S. 1 (1998).
Moreover, the only collateral consequence that Johnson identifies is a loss of prison wages.
Money differs from custody; indeed, the opportunity to earn wages while in prison is not a form
of liberty or property to which the due process clause applies. See Sandin v. Conner, 515 U.S.
472 (1995); Wallace v. Robinson, 940 F.2d 243 (7th Cir. 1991) (en banc). So there would be
nothing to this suit even if it were recast as one under 42 U.S.C. §1983 rather than 28 U.S.C.
§2254.

                                                                                    AFFIRMED